DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mandelman et al. (US 2008/0251934).
Mandelman et al. discloses, as shown in Figures, a semiconductor device comprising:
	an active region (12,14,16,16) over a substrate (10);
	a first gate structure (36) and a second gate structure (40) over the active region;
	a first semiconductor structure (left portion of 80, between 38 and 40, over 56 of Figures 5A-5B, or left portion of 56, between 38 and 40 of Figures 5A-5B) and a second semiconductor structure (right portion of 80, between 38 and 36, over 56 of Figures 5A-5B, or right portion of 56, between 38 and 36 of Figures 5A-5B) in the active region and between the first and the second gate structures, wherein the first semiconductor structure is adjacent to the first gate structure and the second semiconductor structure is adjacent to the second gate structure; and
	a semiconductor bridge (middle portion of 80, between 36 and 40, over 56 of Figures 5A-5B, or middle portion of 56, between 36 and 40 of Figures 5A-5B) in the active region 

Regarding claim 3, Mandelman et al. discloses the semiconductor bridge (middle portion of 56) has a thickness that is less than thicknesses of the first and the second semiconductor structures (the left and right portions of 56) [Figures].

Regarding claim 6, Mandelman et al. discloses the first and the second semiconductor structures (the left and right portions of 56) have top surfaces substantially coplanar with a top surface of the active region [Figures].

Regarding claim 7, Mandelman et al. discloses at least upper portions of the first semiconductor structure (left portion of 56), the second semiconductor structure (right portion of 56) and the semiconductor bridge (middle portion of 56) are doped to form a source or a drain region for the semiconductor device [Figures].

Regarding claim 8, Mandelman et al. discloses the device further comprises a contact structure (101) electrically coupled to the source or the drain region of the semiconductor device [Figures].

Regarding claim 9, Mandelman et al.  discloses the device further comprising a contact structure (101) positioned equidistant from the first gate structure and the second gate structure [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mandelman et al. (US 2008/0251934) in view of Mimoto et al. (PN 5,929,469, of record).
Regarding claim 10, Mandelman et al. discloses the claimed invention including the semiconductor device as explained in the above rejection.  Mandelman et al. does not disclose the device further comprising: a first array of gate structures having a first gate pitch, and the first and the second gate structures are part of a second array of gate structures having a second gate pitch that is wider than the first gate pitch.  However, Mimoto et al. discloses a semiconductor device comprising a first array of gate structures having a first gate pitch (gates 1,1 in each region 4), and the first and the second gate structures (11) are part of a second array of gate structures having a second gate pitch (gate 1 in one region 4 to gate 1 in other region 4) that is wider than the first gate pitch.  Note Figures of Mimoto et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the semiconductor device of Mandelman et al. comprising a first array of gate structures having a first gate pitch, and the first and the second gate structures are part of a second array of gate structures having a second gate pitch that is wider than the first gate pitch, such as taught by Mimoto et al. in order to further increase the integration density without deteriorating the performance of the devices.

.

Allowable Subject Matter
5.	Claims 2 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
Applicant' s claims 2 and 5 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed semiconductor device comprising the active region comprises: an elevated section separating the first and the second semiconductor structures, wherein the elevated section has an upper surface above a lower surface of the first semiconductor structure, and the semiconductor bridge is over the elevated section, as recited in claim 2; the claimed semiconductor device comprising the semiconductor bridge has the semiconductor bridge having a top surface above top surfaces of the first and the second semiconductor structures, as recited in claim 5.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897